Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 13, 2016

The Court of Appeals hereby passes the following order:

A16A0714. GINO BUTLER v. THE STATE.

      In 1989, a jury found Gino Butler guilty of aggravated assault and false
imprisonment. We affirmed his convictions on direct appeal. Butler v. State, 194 Ga.
App. 895 (392 SE2d 324) (1990). In July 2015, Butler filed a motion for an out-of-
time appeal, which the trial court denied the following month. Butler then filed this
direct appeal. We lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). Because Butler already has had a direct appeal, he is
not entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563
SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a motion for
out-of-time appeal filed by a criminal defendant whose conviction has been affirmed
on direct appeal.”); Jackson v. State, 273 Ga. 320 (540 SE2d 612) (2001) (a defendant
“is not entitled to another bite at the apple by way of a second appeal”). Accordingly,
this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             01/13/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.